Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/19 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yosho et al., (U.S. Pub. No, 2006/0286795), hereinafter referred to as " Yosho ", and in view of Kouzuma et al., (U.S. Pub. No. 2018/0090345), hereinafter referred to as " Kouzuma ".

Yosho shows, with respect to claim #1, a method wherein a semiconductor substrate; forming a via pattern as a recess in the organic insulating film; forming a reactive layer on a side surface of the via pattern/mask (fig. #1, item 19) (paragraph 0031), the reactive layer (fig. #7, item 5) (paragraph 0033) being capable of reaction under heat with the organic insulating film; applying a heat treatment to the reactive layer so as to permit the reactive layer to perform a reaction with the organic insulating film while leaving an unreacted reactive layer, thereby allowing a reaction layer to grow on the side surface of the via pattern, the via pattern being diminished by the growth of the reaction layer; forming a wiring trench in the organic insulating film to remove the reaction layer (paragraph 0008).

Yosho substantially shows the claimed invention as shown in the rejection above. 
Yosho shows the removal of the reaction by forming a wiring trench. Yosho fails to show, explicitly, with respect to claim #1, a method wherein applying energy to the substrate formed with the reaction layer thereby removing the reaction layer from the surface layer of the substrate.

Kouzuma teaches, with respect to claim #1, a method wherein thermal energy is added onto the reaction layer (to heat the layer) to allow this reaction layer to be evaporated, desorbed, and removed (desorption process) (paragraph 0005).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein applying energy to the substrate formed with the reaction layer thereby removing the reaction layer from the surface layer of the substrate, into the method of Yosho, with the motivation this once the reaction layer has served it’s purpose of protection, it can be removed, with minimal damage, so as to allow further operation on the underlined layers, as taught by Kouzuma.

Yosho shows, with respect to claim #2, 3, 4 and 6, a method wherein applying a heat treatment to the reactive layer so as to permit the reactive layer to perform a reaction with the organic insulating film while leaving an unreacted reactive layer, thereby allowing a reaction layer to grow on the side surface of the via pattern and then removed (paragraph 0008) wherein the thickness of the reaction layer is controlled by the temperature and time (paragraph 0033).

Yosho fails to show, explicitly, with respect to claim #2, a method wherein applying energy to the substrate formed with the reaction layer thereby removing the reaction layer from the surface layer of the substrate.

claim #2, a method wherein thermal energy is added onto the reaction layer (to heat the layer) to allow this reaction layer to be evaporated, desorbed, and removed (desorption process) (paragraph 0005).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein applying energy to the substrate formed with the reaction layer thereby removing the reaction layer from the surface layer of the substrate, into the method of Yosho, with the motivation this once the reaction layer has served it’s purpose of protection, it can be removed, with minimal damage, so as to allow further operation on the underlined layers, as taught by Kouzuma.

//

Claim #5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yosho et al., (U.S. Pub. No, 2006/0286795), hereinafter referred to as " Yosho " as modified by Kouzuma et al., (U.S. Pub. No. 2018/0090345), hereinafter referred to as "Kouzuma" and in further view of Lee et al., (U.S. Pat. No. 2009/0020884), hereinafter referred to as "Lee".

Yosho shows, with respect to claim #5, 7, a method wherein the formation of the particular reaction layer (fig. #14, item 25) is called a shrinking treatment where it is possible to change the temperature of the heat treatment within a range of 100 to 170.degree (paragraph 0033).

Yosho substantially shows the claimed invention as shown in the rejection above. 
Yosho as modified by Kouzuma fails to show, with respect to claim #5 and 7, a method wherein (NH4)2SiF6 is formed on the surface layer of the substrate as a reaction layer, and the reaction layer is removed by heating the substrate to a temperature higher than 100°C.


Lee teaches, with respect to claim #5 and 7, a method wherein (NH4)2SiF6 is formed on the surface layer of the substrate as a reaction layer, and the reaction layer is removed by heating the substrate to a temperature higher than 100°C (paragraph 0031, 0039).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5 and 7, a method wherein (NH4)2SiF6 is formed on the surface layer of the substrate as a reaction layer, and the reaction layer is removed by heating the substrate to a temperature higher than 100°C, into the method of Yosho as modified by Kouzuma, with the motivation this a surface treatment method in accordance with some embodiments of the present invention may prevent some problems such as a malfunction of a device, a reduction of lifetime, and a degradation of an operational characteristic which may occur by oxide material which remain on a surface of the substrate, in particular, in a contact hole, as taught by Lee.

EXAMINATION NOTE



Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
1) KOBAYSHI et al., 2017/0018405
	a) Energy used to remove reaction layer; paragraph 0005-0009, 0013
2) Morii 2004/0202780		
	a) Energy used to remove reaction layer; paragraph 0110, 0117, 0138

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
02/10/2021
/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816